 



Exhibit 10.35
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
October 1, 2007, by and between Pure Cycle Corporation, a Delaware corporation
(“Pure Cycle”), and International Properties, Inc., a Delaware corporation
(“IPI”).
RECITALS
A. Pursuant to the Comprehensive Amendment Agreement No. 1, dated as of
April 11, 1996 (the “CAA”), between Pure Cycle and certain investors (including
IPI), Pure Cycle is obligated to pay such investors certain proceeds it receives
from the sale of “Export Water” (as defined in the CAA).
B. IPI is referenced in Section 2.1(g), (n), and (s)(iii) of the CAA and is
entitled to receive “Gross Proceeds” (as defined in the CAA) totaling $150,000,
$150,000, and $339,966.50, respectively, under these subsections of the CAA
(collectively, the “IPI Gross Proceeds”).
C. Pure Cycle has offered to purchase from IPI all of its rights to receive
payments under the CAA at a discount to the face amount of the IPI Gross
Proceeds in consideration of the issuance of certain shares of the capital stock
of Pure Cycle, and IPI has accepted the offer, on and subject to the terms set
forth herein.
AGREEMENT
In consideration of the mutual promises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1. Purchase and Sale of CAA Interest. IPI hereby unconditionally and irrevocably
sells, transfers, assigns and conveys to Pure Cycle, and Pure Cycle hereby
purchases and accepts from IPI, all of its right, title and interest in and to
the CAA, including without limitation: (i) the right of IPI to receive monies
and other property or assets due and to become due to IPI pursuant to the CAA
(including, without limitation, the IPI Gross Proceeds) and (ii) all rights of
IPI to compel performance and otherwise exercise all remedies thereunder
(collectively, the “Transferred Interest”). Pure Cycle hereby assumes all of the
obligations, liabilities, responsibilities and commitments of IPI under the CAA.
2. Purchase Price. In consideration of the sale of the Transferred Interest,
Pure Cycle hereby agrees to issue and deliver 28,889 shares of common stock of
Pure Cycle to IPI (the “PC Shares”). The PC Shares shall bear the legend
restricting transfer set forth in Section 8 hereof.
3. Effect of Purchase. Upon issuance to IPI of the PC Shares, all rights of IPI
relating in any way to the CAA will be owned by Pure Cycle. Pure Cycle and IPI
agree that this Agreement constitutes an assignment to Pure Cycle of all of
IPI’s rights, title and interest in and to the CAA as of the date hereof, and
that as of the date hereof IPI shall cease to possess any rights with respect to
the CAA.

 

 



--------------------------------------------------------------------------------



 



4. Representations and Warranties of IPI.
(a) Authority. IPI represents that it has all requisite right, power, and
authority to execute, deliver and perform its obligations under this Agreement;
this Agreement has been duly and validly authorized, executed and delivered by
IPI; and this Agreement is the valid and binding obligation of IPI, enforceable
against it in accordance with its terms, except as enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance, redemption, reinstatement, and other laws
affecting the rights or remedies of creditors generally or (ii) general
principles of equity.
(b) Ownership. The Transferred Interest represents the entire interest of IPI
under the CAA. IPI owns the Transferred Interest and passes to Pure Cycle good
and marketable title to the Transferred Interest, free and clear of any lien,
encumbrance, pledge, option, adverse interest, charge or assessment of any kind
(a “Lien”). IPI represents that it has not taken any action to sell or otherwise
transfer the Transferred Interest, to mortgage, hypothecate or otherwise
encumber the Transferred Interest, or to grant any Lien on the incidents of
ownership of the Transferred Interest, including any right of first offer or
other contractual obligation.
(c) No Conflicts. IPI represents that the execution, delivery and performance by
it of this Agreement does not and will not (i) conflict with, violate, result in
a breach of or constitute a default under any agreement, instrument or
obligation to which IPI is a party or by which it is bound; (ii) conflict with
or violate any order, judgment, decree, statute, rule or regulation applicable
to IPI; (iii) result in the creation or imposition of any Lien against or upon
the Transferred Interest; or (iv) require any consent, approval or authorization
of, or filing with, any governmental authority or any other third party.
(d) Investment Representations. IPI understands that the valuation of interests
in the CAA and the common stock of Pure Cycle is uncertain and that such value
derives significantly from future transactions and developments that are largely
unknown and unknowable. IPI acknowledges that the consideration being paid
hereunder represents the result of an arms’ length negotiation between Pure
Cycle and IPI and represents the fair market value of the Transferred Interest.
IPI has read and understands the public filings made by Pure Cycle with the U.S.
Securities and Exchange Commission (the “SEC”). In addition, IPI has been given
the opportunity to solicit from Pure Cycle all information relevant to valuation
of rights under the CAA and regarding Pure Cycle’s business and operations and
has received all the information requested. IPI has made an investigation of the
pertinent facts related to Pure Cycle, the PC Shares, and the likelihood of
payment under the CAA and has reviewed all information regarding Pure Cycle to
the extent it deems necessary in order to be fully informed with respect
thereto. IPI is an “accredited investor” within the meaning of Rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”), and is
knowledgeable and experienced in securities, financial and business matters and
in transactions of this nature, and has made its own assessment of the value of
the PC Shares and of its rights under the CAA. IPI is capable of evaluating the
merits and risks of this transaction and is able to bear a complete loss of the
investment in the PC Shares. IPI understands that subsequent events may prove
that values of interests in the CAA were higher or lower than the valuation
indicated by the PC Shares paid hereunder.

 

-2-



--------------------------------------------------------------------------------



 



(e) Restricted Stock. IPI represents that it has been advised and understands
that the PC Shares have not been registered under the Securities Act or any
state securities laws and that the PC Shares are being issued in reliance upon
exemptions from such registration requirements. IPI acknowledges that the PC
Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the SEC under the Securities Act and may not be sold or
transferred by IPI unless such PC Shares are subsequently registered under that
act and applicable state securities laws or are transferred pursuant to an
exemption from such registration requirements.
5. Representations and Warranties of Pure Cycle.
(a) Authority. Pure Cycle has all corporate right, power, and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly and validly authorized, executed and delivered by Pure
Cycle. This Agreement is the valid and binding obligation of Pure Cycle,
enforceable against Pure Cycle in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent conveyance, redemption,
reinstatement, and other laws affecting the rights or remedies of creditors
generally or (ii) general principles of equity.
(b) No Conflicts. The execution, delivery and performance by Pure Cycle of this
Agreement does not and will not (i) conflict with, violate, result in a breach
of or constitute a default under any agreement, instrument or obligation to
which Pure Cycle is a party or by which Pure Cycle is bound; (ii) conflict with
or violate any order, judgment, decree, statute, rule or regulation applicable
to Pure Cycle; or (iii) except as required by Form 8-K under the Securities and
Exchange Act of 1934, require any consent, approval or authorization of, or
filing with, any governmental agency.
(c) PC Shares. The PC Shares are duly authorized validly issued, fully paid and
non-assessable.
6. Release.
(a) IPI Release. IPI, on behalf of itself and its officers, directors,
employees, affiliates, and agents, hereby fully and forever releases and
discharges Pure Cycle and its officers, directors, agents, employees,
affiliates, successors and predecessors from any and all claims, demands,
proceedings, causes of actions, orders, obligations, contracts, agreements,
debts, guarantees, damages, expenses, costs, attorneys’ fees and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which IPI now has, has ever had or may hereafter have against Pure
Cycle in connection with, related to or arising out of (i) IPI’s interest in the
CAA, (ii) the financing transactions pursuant to which IPI acquired its interest
in the CAA and (iii) the business, operations, management, financing, or other
matters relating to Pure Cycle, provided that this release shall not apply with
respect to any claims arising out of this Agreement.
(b) Pure Cycle Release. Pure Cycle, on behalf of itself and its officers,
directors, employees and agents, hereby fully and forever releases and
discharges IPI and its partners, officers, agents, employees, affiliates,
successors and predecessors from any and all claims, demands, proceedings,
causes of actions, orders, obligations, contracts, agreements, debts,
guarantees, damages, expenses, costs, attorneys’ fees and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Pure Cycle now has, has ever had or may hereafter have against
IPI in connection with, related to or arising out of (i) IPI’s interest in the
CAA and (ii) the financing transactions pursuant to which Pure Cycle entered
into the CAA.

 

-3-



--------------------------------------------------------------------------------



 



7. Survival. Each of the covenants, representations and warranties of IPI and
Pure Cycle made herein shall survive the delivery of the PC Shares.
8. Restrictive Legend. The PC Shares issued hereunder shall bear the following
(or substantially equivalent) legend on the face or reverse side thereof:
“These shares have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws, and may not be sold, transferred
or otherwise disposed of unless the same are registered or unless an exemption
from such registration is available and Pure Cycle Corporation has received
evidence of such exemption satisfactory to it (which may include, among other
things, an option of counsel satisfactory to the corporation).
9. Entire Agreement; Amendments; Waivers. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect thereto. This Agreement may not be modified orally, but only by an
agreement in writing signed by the party against whom any waiver or amendment
may be sought to be enforced. No action taken pursuant to this Agreement and no
investigation by or on behalf of any party hereto shall be deemed to constitute
a waiver by such party of compliance with any representation, warranty, covenant
or agreement herein. The waiver by any party hereto of any condition or of a
breach of another provision of this Agreement shall not be construed as a waiver
of any other condition or subsequent breach. The waiver by any party of any part
of any condition precedent to its obligations under this Agreement shall not
preclude it from seeking redress for breach of this Agreement other than with
respect to the condition waived.
10. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.
11. Headings and Exhibits. The section, exhibit and other headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
12. Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of original or facsimile counterparts, each of which,
when executed, shall be deemed to be an original and all of such counterparts
together shall be deemed to be one and the same Agreement.
13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, without giving effect to the principles
of conflicts of law of such state.
*      *      *
[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the date set forth above.

     
PURE CYCLE CORPORATION,
  INTERNATIONAL PROPERTIES, INC.,
     a Delaware corporation
       a Delaware corporation
 
   
By: /s/ Mark Harding
  By: /s/ Jonathan M. Wainwright
 
 
 
Mark Harding, President
  Jonathan M. Wainwright, President

 

-5-